Citation Nr: 1110984	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a chronic low back strain prior to July 17, 2008.  
	
2.  Entitlement to a rating in excess of 40 percent for a chronic low back strain since July 17, 2008.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for gout, to include as secondary to the Veteran's service-connected hypertension. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982 and from April 1982 to June 1985.  

This matter is on appeal from a May 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

In November 2010, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2010).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  The VHA opinion has been provided to the Veteran and his representative.  He was afforded 60 days to provide additional argument or evidence.  In February 2011, he indicated that he had no further evidence to submit.  

By decision dated in February 2005, the RO granted service connection for hypertension.  Because this is a full grant of the benefit sought, it is no longer on appeal, absent the Veteran's disagreement with either the associated disability rating or effective date.  Thus only the above listed issues are addressed.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

FINDINGS OF FACT

1.  In a May 2010 letter, the Veteran requested that his claims for a rating in excess of 20 percent for a chronic low back strain prior to July 17, 2008 and a rating in excess of 40 percent for a chronic low back strain since July 17, 2008 be withdrawn.  

2.  Bilateral hearing loss and tinnitus were not manifest during active duty or for many years thereafter, and are not related to service nor may they be presumed to be related to service.  

3.  Gout was not manifest during active duty service or for many years thereafter and is not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to rating in excess of 20 percent for a chronic low back strain prior to July 17, 2008 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for the withdrawal of the Substantive Appeal in the claim for entitlement to rating in excess of 40 percent for a chronic low back strain since July 17, 2008 have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

4.  Tinnitus was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

5.  Gout was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

Here, in May 2010 and prior to the promulgation of this appeal, the Veteran submitted a statement requesting that his claims for an increased rating for his low back disorder be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal of these claims

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April and September 2002 that fully addressed all notice elements, and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board notes that neither notice letter addressed how service connection for gout may be established on a secondary basis.  Indeed, the Veteran did not claim this avenue of entitlement until after the case was certified on appeal.  However, the Board notes that the Veteran has actual knowledge of the basic tenets for establishing service connection on a secondary basis.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Specifically, at his hearing in May 2010, the Veteran testified regarding the relationship between his gout and the medication he is taking for hypertension.  See Hearing Transcript (T.) at 11.  Thus, the Board determines that the noted deficiencies in the April and September 2002 notice letters did not result in prejudice to the appellant, based on his knowledge that service connection may be established as secondary to a service connected disability.  Accordingly, remanding the case for additional notice would merely serve to unnecessarily delay adjudication of the claim.  Therefore, adequate notice was provided to the appellant, and there has been compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, this duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the Dingess notice was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in March 2006 that fully addressed the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were readjudicated, and a supplemental statement of the case was issued in June 2007 that addressed the issues on appeal.  Consequently, the Board finds that the duty to notify has been satisfied.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, a VA audiological opinion was obtained in April 2003 and, as previously indicated, an opinion by a VHA medical expert under the provisions of 38 U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901(a) was obtained in December 2010.  The appellant was provided with a copy of this opinion in January 2011, and he responded in February 2011.  38 C.F.R. § 3.159(c) (4).  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the Veteran's service treatment records and the statements of the Veteran, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in May 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2010 hearing, the undersigned Veterans Law Judge identified the issues on appeal (T. at 2).  Also, information was solicited regarding the onset of the Veteran's bilateral hearing loss and tinnitus (T. at 5-9) and the potential relationship between the Veteran's service-connected hypertension and his gout (T. at 11-14).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In response to the December 2010 VHA opinion, the Veteran requested a second hearing with the Board in order to submit additional evidence.  In considering whether he may be entitled to another Board hearing per his request, the Board finds that there is no compelling reason to provide him with a second hearing.  

The Board emphasizes that 38 C.F.R. § 20.700(a) (2010) is expressly entitled "Right to a hearing," and provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  The regulation implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (2009) (emphasis added). 

The Board further notes that this statute also refers, in other contexts, as ensuring that the Board affords the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2010).

Because the Veteran in this case was provided with an adequate hearing regarding the issues on appeal in May 2010, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that he is not entitled to a second hearing.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement Service Connection for Gout, Bilateral Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In the context of tinnitus and sensorineural hearing loss claims, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, 38 C.F.R. § 3.385 (2010) defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

As an initial matter, the Veteran's service treatment records do not reflect the presence of sensorineural hearing loss, tinnitus or gout related symptomatology.  First, while his hearing was routinely examined throughout his active duty service, none of these audiological examinations revealed impaired hearing as defined by 38 C.F.R. § 3.385.  Specifically, in his audiograms in December 1977 and March 1980, none of his tonal thresholds were in excess of 15 dB in either ear at any frequency.  

Subsequent audiograms beginning in November 1981 indicated single tonal thresholds that were elevated.  However, no single threshold was 40 dB or more, nor did any examination indicate three tonal thresholds of 26 dB or greater.  In fact, on only three occasions, in November 1981, July 1983 and May 1985 specifically, did the Veteran's hearing include a single tonal threshold of 26 dB or greater.  Therefore, impaired hearing as defined by 38 C.F.R. § 3.385 was not shown in service.  

The Veteran's service treatment records also do not indicate a diagnosis or complaints of gout or tinnitus while on active duty service.  Of particular note, the Veteran's separation physical examination in May 1985 was silent as to complaints for either of these disorders.  As such, these disorders were also not shown in service.  

Next, the post-service evidence does not reflect continuous symptomatology related to his hearing loss, tinnitus or gout, as none of these disorders were manifest until many years after active duty service.  Reference is made to the report of a July 1985 VA examination that specifically indicated that no hearing loss was noted.  The report was also negative for complaints of tinnitus or orthopedic symptomatology, aside from low back pain.  

Moreover, the first evidence of impaired hearing as defined by 38 C.F.R. § 3.385 was not until April 2002, where his tonal thresholds were 45 dB or greater at all frequencies in both ears.  Thus, despite the fact that relatively significant hearing loss was indicated, tinnitus was not identified until he underwent a VA examination in February 2003.  Similarly, the first complaints of gout-related symptoms are not present in the evidence until October 2002, although it was noted as part of the Veteran's past medical history, and it is likely that gout was diagnosed prior to this time.  This evidence is also almost 17 years after he left active duty.  Thus, the earliest clinical evidence of a hearing disorder of any sort was not until approximately 17 years after he left active duty service.  Therefore, continuous symptoms related to either sensorineural hearing loss or tinnitus or symptoms related to gout has not been established through the competent evidence of record.  

Despite the absence of documented post-service symptomatology related to gout, sensorineural hearing loss or tinnitus for many years after active duty, the Board acknowledges that the evidence also includes the Veteran's statements and sworn testimony asserting continuity of symptoms since active duty service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Specifically, he has routinely indicated that he has had joint pain (described as gout flare-ups) for many years, and has also experienced difficulty in hearing and ringing in the ears.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
 
In this case, the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, the Board first emphasizes the multi-year gap between discharge from active duty service (1985) and the earliest reported symptoms related to any of these disorders in 2002.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also finds it to be particularly significant the Veteran first filed his claims for service connection over 17 years after filing his initial claims for compensation.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Moreover, while the Veteran asserts a continuity of symptoms, the Board notes that he underwent a VA examination in July 1985 that was absent of any observations related gout, hearing loss or tinnitus.  Indeed, the fact that he made no reference to experiencing hearing loss, tinnitus, or gout-related symptoms weighs heavily against his assertion that these conditions have been persisted since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The fact that a VA audiologist has suggested that the Veteran is malingering with respect to the nature and severity of any current hearing loss further erodes his credibility.   Coupled with his personal testimony, wherein the undersigned found to the Veteran's response to questions to be evasive and exaggerated, the Board assigns no probative value to the Veteran's purported history of experiencing hearing loss, tinnitus, and gout-related symptoms since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with claims for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's gout or hearing disorders to active duty, despite his contentions to the contrary.    

Regarding the Veteran's bilateral hearing loss and tinnitus, the Board places significant probative value on an April 2003 VA examination undertaken specifically to address these issues.  At that time, an audiogram indicated no tonal thresholds in excess of 25 dB at any frequency in either ear.  Thus, impaired hearing was not shown at the time of the examination.  

The examiner also noted that bilateral hearing loss was observed in April 2002, but doubted the reliability of that examination based on the inconsistency between the pure tone results and his speech results.  Therefore, the examiner concluded that the Veteran had normal hearing for rating purposes.  

Given the opinions of the VA examiner, the validity of the April 2002 audiogram is doubtful and given minimal probative value.  However, even if the April 2002 were to be accepted as evidence of a current hearing disorder as per McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the examiner also pointed out that there was no evidence of hearing loss in service.  As such, the examiner concluded that the Veteran's claim for hearing loss "is not supported or valid."  The Board emphasizes that, for the reasons stated above, it has not found the Veteran to be credible.

At that same VA examination, the examiner did diagnose tinnitus.  However, the examiner also opined that the Veteran's tinnitus was not related to any noise exposure while in service.  In arriving at this opinion, the examiner reflected that the Veteran's normal hearing indicates no evidence of noise exposure while in service.  Moreover, the examiner noted that the Veteran signed a form indicating that he understood the hazards of noise exposure and was instructed on the proper use of hearing protection.  

Regarding his gout claim, the Veteran has made the twofold assertion that his condition is the result of active duty service or, in the alternative, due to his hypertension.  First, the Board notes that there is simply no medical evidence indicating a direct link between the Veteran's gout and active duty service, nor has any medical professional asserted such a relationship.  Reference is again made to the negative service treatment records as well as the July 1985 VA examination report that was silent with respect to any complaints, treatment, or diagnosis of gout or the symptoms related thereto.  As will be discussed in greater detail below, the Veteran's opinion alone is not sufficient to establish service connection on a direct basis.

As to whether the Veteran's gout was related to his service connected hypertension, the Board places significant probative value on December 2010 opinion provided by a VA expert in rheumatology.  There, the expert opined that the Veteran's gout was unrelated to his hypertension.  In fact, she considered his diagnosis of gout to be "tenuous" in any event.  

In providing these opinions, the expert reflected that the Veteran was prescribed allopurinol in February 2003, with an attached diagnosis of gout.  However, there were no indications of which joints were affected, nor were there any uric acid levels given.  While there were observations of swelling and pain in the left great toe joint in November 2005, which were presumed to be gout-related, but it was not "crystal-proven," and no uric acid levels were noted.  Moreover, while the Veteran has also complained of pain in the knees, this appeared to the expert to be chronic in nature, and there was no description of an acute inflammatory infliction, consistent with gout.  

Next, the expert observed that the Veteran was taking hydrochlorothiazide (HCTZ) to control his hypertension.  While this drug can cause an increase in uric acid levels, the evidence did not indicate to the expert that he was taking this drug before 2004, and well after his active duty service.  

As to both the April 2003 VA audiological examination and the December 2010 VHA opinion, the Board finds that both were adequate for evaluation purposes.  Specifically, the VA examiner in April 2003 reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, the December 2010 VHA opinion clearly indicates that the Veteran's medical history was reviewed, and the opinion provided is supported by a thorough reasons and bases for the opinion.  Therefore, the Board finds these opinions to be of great probative value.

The Board has also considered the statements made by the Veteran relating his claimed disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his gout.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because gout is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's gout are found to lack competency.

Regarding the Veteran's statements regarding his hearing loss and tinnitus, the Veteran is certainly competent to testify about the nature and etiology of these disorders, as both are identified substantially by their symptomatology.  However, for many of the same reasons discussed above, the Board finds that his assertions are not credible.  In particular, the Veteran submitted a number of claims in April 1982 and again in June 1985, where he did not mention any of the disorders currently on appeal.  Moreover, he was silent as to these disorders during his VA examination in July 1985.  Therefore, while he is competent to testify on his hearing loss and tinnitus, the probative value of these statements are diminished by their minimal credibility and are, in any event, outweighed by the competent evidence, and in particular the April 2003 VA audiological examination.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The issue of entitlement to a rating in excess of 20 percent for a chronic low back strain prior to July 17, 2008 is dismissed without prejudice.  
	
The issue of entitlement to a rating in excess of 40 percent for a chronic low back strain since July 17, 2008 is dismissed without prejudice.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.

Service connection for gout, to include as secondary to the Veteran's service-connected hypertension, is denied
. 


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


